 In the Matter of R AND G KNITTING MILLS, INO.andINTERNATIONALLADIES GARMENT WORKERS UNIONCase No. C-254.-Decided May 28, 1938Ladies'Underwear Manufacturing Industry-Settlement:stipulation providingfor cessation of unfair labor practices and taking of certain affirmative action,including reinstatement of employees on strike-Order: entered on stipulation ;certain affirmative-action not required in view of employer's compliance withprovisions of stipulation prior to issuance of order.Mr. Samuel G. Zack,for the Board.Mr. Mortimer C. Rhone,ofWilliamsport, Pa., for the respondent.Mr. Alfred JacksonandMr. Isidor Katz,of Philadelphia, Pa., forthe Union.Mr. M. J. Maggio,ofWilliamsport, Pa., for the R. and G. LoyalWorkers' Council, Intervenor.Mr. Eugene R. Thorrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Ladies Garment WorkersUnion, herein called the Union, the National Labor Relations Board,herein called the Board, by Stanley W. Root, Regional Director for theFourth Region (Philadelphia, Pennsylvania), issued its complaintdated September 17, 1937, against R. and G. Knitting Mills, Inc.,Williamsport, Pennsylvania, herein called the respondent.Copies ofthe complaint and accompanying notice of hearing were duly servedupon the respondent, the Union, and R. and G. Loyal Workers' Coun-cil,a labor organization alleged to have been dominated by therespondent.The complaint alleged that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2), and Section 2 (6) and (7), of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.506 DECISIONS AND ORDERS507On September 24, 1937, the respondent filed its answer to the com-plaint, in which it denied that it had engaged in or was engaging in theunfair labor practices.Pursuant to notice a hearing was held at Williamsport, Pennsyl-vania, on September 30, October 1, 4, 5, 6, 7, and 8, 1937, before PaulDavies, the Trial Examiner duly designated by the Board. The Board,the respondent, the Union and the Councils were represented bycounsel.Upon the record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, R. and G. Knitting Mills, Inc., is a corporation or-ganized under the laws of the State of New York with its principaloffice in New York City and its sole plant in the city of Williamsport,Pennsylvania. It is engaged in the manufacture, sale, and distribu-tion of ladies' underwear.Approximately 95 per cent of the raw materials, consisting of taffeta,rayon, rayon silk, and sateen, used in its manufacturing process, origi-nate from points outside the State of Pennsylvania. The total annualvalue of its output, based upon manufacturers' prices, amounts to ap-proximately $1,500,000.About 90 per cent of-the finished productsare sold and shipped outside of the State of Pennsylvania to variousparts of the country.We find that the respondent's operations at its plant constitute acontinuous flow of trade, traffic, and commerce among the severalStates.H. THE ORGANIZATIONS INVOLVEDInternational Ladies Garment Workers Union is a labor organiza-tion, originally chartered by the American Federation of Labor, butnow affiliated with the Committee for Industrial Organization, ad-mitting to membership all workers engaged in the women's and chil-dren's garment making and accessory trades.R. and G. Loyal Workers' Council is an unaffiliated labor organiza-tion admitting to membership all employees at the respondent's plant.III.THE UNFAIR LABOR PRACTICESOn the last day of the hearing the Board, the respondent, and theUnion, by their respective counsel, entered into a stipulation in writ-1 At the hearing the Council filed its petition to intervene in the proceedings.TheTrial Examiner grantedthe request. 508NATIONAL LABOR RELATIONS BOARDing, dated October 8, 1937, which was read into the record and isincorporated as an exhibit in these proceedings.The stipulationprovides:It is hereby stipulated by and between counsel for the respectiveparties :1.The National Labor Relations Board may make Findingson the basis of the record to date that the respondents have en-gaged in unfair labor practices as alleged in the Complaint issuedby the Board that the respondent dominated and interfered withthe formation, operation and administration of the said R and GLoyal Workers' Council and financially aided and supported thesame and thereby violated the provisions of the National LaborRelations Act relating to such conduct in connection with the'subjectmatter of paragraph one of the charge, and that the re-spondent interfered with and restrained its employees in theexercise of the rights guaranteed to them as set forth in Section7 of the said Act.II. It is further stipulated that the Board may enter a ceaseand desist order in this case to the following effect :The respondent shall :1.Cease and desist from in any manner interfering with, re-straining or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, as guaranteedunder Section 7 of the Act.2.Cease and desist from in any manner dominating or inter-fering with the administration of the R & G Loyal Workers'Council, or any other labor organization of its employees; fromcontributing financial aid or support to the said organization;from recognizing or dealing in any manner with the R & G LoyalWorkers' Council or any group or committee purporting to rep-resent the said organization; or from forming or maintainingany groups or designating any individuals to act as the repre-sentative of the employees for the purpose of collective bargain-ing respecting any of the terms or conditions of employment;3.Take the following affirmative action to effectuate the poli-cies and purposes of the National Labor Relations Act :(a)That the respondent will withdraw all recognition fromthe R & G Loyal Workers' Council as the representative of itsemployees or any of them for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment; DECISIONS AND ORDERS509(b)That the respondent will post notices in conspicuous placesabout its plant or mills stating that the R & G Loyal Workers'Council is disestablished as the representative of its employeesor any of them for the purposes of collective bargaining, andthat the respondent will not extend any recognition to suchorganization; the said notices to remain posted for at least thirty,(30) consecutive days from the date of posting;(c)That it will personally inform in writing the officers ofthe R & G Loyal Workers' Council that the organization hasbeen formed and administered in violation of the National LaborRelations Act and that it will not in any manner deal with orrecognize such organization;(d)That it will inform all of its officials and agents, includingsuperintendents, foremen, and other supervisory employees thatthey shall not in any manner approach employees concerning,or discuss with employees, the question of their labor affiliationor threaten employees in any manner because of their member-ship in any labor organization in general, or the InternationalLadies Garment Workers Union in particular;(e)Offer to all of respondent's employees now on strike re-employment and reinstatement to their work not later thanOctober 18, 1937, without prejudice to any rights and privilegespreviously enjoyed by them, it being agreed however, that thoseemployees so offered reemployment and reinstatement who donot accept the same on or before November 1, 1937, shall not beentitled to reinstatement after said date.III. It is further stipulated that the respondent will notifythe National Labor Relations Board of compliance with the fore-going provisions within forty (40) days from the date of thisstipulation.Since the Board has been advised by the Regional Director forthe Fourth Region that the respondent has complied with the termsof the stipulation, we shall not include Section 3 (a) to (e), inclusive,of the stipulation in our order.ORDEROn the basis of the above stipulation and findings of fact, and pur-suant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,R. & G. Knitting Mills, Inc., and its officers, agents, successors, andassigns shall:1.Cease and desist :(a)From in any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization. to 510NATIONAL LABOR RELATIONS BOARDform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed under Section 7 of the Act;(b)From in any manner dominating or interfering with the ad-ministration of the R. & G. Loyal Workers' Council, or any otherlabor organization of its employees; from contributing financial aidor support to the said organization ; from recognizing or dealing inany manner with the R. & G. Loyal Workers' Council or any group orcommittee purporting to represent the said organization; or from'forming or maintaining any groups or designating any individualsto act as the representative of the employees for the purpose ofcollective bargaining respecting any of the terms or conditions ofemployment.